           Case 3:19-cv-04536-VC Document 25 Filed 01/27/21 Page 1 of 2




                                   UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA


  JOYCE SIMMONS,                                   Case No. 19-cv-04536-VC
                     Plaintiff,
                                                   ORDER DENYING PETITION AS TO
           v.                                      DUE PROCESS CLAIM
  W.Z. JENKINS,
                     Defendant.



        The Bureau of Prisons (B.O.P.) docked inmate Joyce Simmons seven days of good time

credit after she sent an email without prior authorization on behalf of another inmate who was

seeking information about a court case. Simmons filed a habeas petition asserting two claims,

one of which was that B.O.P.’s decision to punish her violated due process. After ruling in favor

of Simmons on the other claim, the Court appointed counsel to represent her on the due process

claim and ordered supplemental briefing.
        The regulation that Simmons was punished for violating prohibits “use of the mail for

abuses other than criminal activity which circumvent mail monitoring procedures.” This phrase

is quite vague, but the regulation contains examples, including “sending mail for other inmates

without authorization.” It is clear that Simmons sent the email “for” another inmate. The email

stated: “destanee want you to look something up for her if you can” regarding a court case. And

it is undisputed that Simmons did not receive authorization to send emails on this inmate’s

behalf. Thus, Simmons clearly violated the regulation, and it was not unlawful for B.O.P. to

punish her for it.
        To be sure, the report of the hearing officer used some eyebrow-raising language. The
          Case 3:19-cv-04536-VC Document 25 Filed 01/27/21 Page 2 of 2




report repeatedly described Simmons’s “prohibited” conduct as “using email to solicit

information about other inmates” as well as soliciting information “on other inmates.” Soliciting

information “about” or “on” other inmates is not the same as sending an email “for” other

inmates. If B.O.P. punishes inmates for sending any email without prior authorization that

mentions another inmate or seeks information about another inmate, that could be a problem. It

would go beyond the language of the regulation, and it could impermissibly interfere with an

inmate’s speech rights. But elsewhere in the report, the hearing officer described the violation

accurately: “Inmate Simmons violated [the regulation] by soliciting information and

correspondence on other inmates’ behalf.” Because that is in fact what Simmons did, and

because the regulation clearly prohibited what she did, the language used elsewhere in the report

is best understood as an imprecise attempt to describe her conduct, not an attempt to punish her

for something that is not barred by the regulation.1

       Accordingly, the petition is denied, and judgment will be entered consistent with this

ruling against Simmons and the prior ruling in her favor.



       IT IS SO ORDERED.

Dated: January 27, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




1
  Since the record indicates that Simmons did not, in fact, request to present Destanee Morgan at
the disciplinary proceeding, the officer’s refusal to call Morgan as a witness was not a violation of
Simmons’s right to due process. According the Notice of Discipline Hearing for the violation at
issue in this habeas petition—which Simmons herself attached to her petition—Simmons
indicated that she did not wish to have witnesses. The Notice that Simmons relies upon to claim
that she requested Morgan as a witness involves an independent disciplinary infraction.


                                                  2
